Exhibit 10.11(a)

This Instrument Prepared By

And To Be Returned To:

Mark K. Somerstein, Esq.

Greenspoon Marder, P.A.

200 East Broward Blvd., Suite 1500

Fort Lauderdale, FL 33301

AMENDMENT TO NOTE, LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

THIS AMENDMENT TO NOTE, LOAN AGREEMENT AND OTHER LOAN DOCUMENTS (“Amendment”) is
entered into by and between WCI COMMUNITIES, INC., a Delaware corporation and
WCI COMMUNITIES, LLC a Delaware limited liability company (collectively, the
“Borrower”), and STONEGATE BANK (“Bank”) dated effective as of February 12,
2016.

RECITALS:

A. Borrower and Bank previously entered into a loan transaction where Borrower
has a $10,000,000.00 credit facility from the Bank (the “Loan”).

B. In connection with the Loan, Borrower has executed, amongst other things, the
following (collectively, the “Loan Documents”), each executed as of February 28,
2013:

(i) Promissory Note from Borrower in favor of Bank in the original principal
amount of $10,000,000.00 (“Note”).

(ii) Loan Agreement between Borrower and Bank (“Loan Agreement”).

(iii) Real Estate Mortgage, Assignment and Security Agreement in favor of Bank
recorded under Instrument No. 2013000050383 of the Public Records of Lee County,
Florida (“Mortgage”).

(iv) Assignment and Pledge of Lien Rights recorded under Instrument No.
2013000050384 of the Public Records of Lee County, Florida (“Pledge”).

(v) Security Agreement in favor of Bank (“Security Agreement”).

(vi) Pledge Agreement in favor of Bank (“Pledge Agreement”).

(vii) Hazardous Substance Certificate in favor of Bank (“Certificate”).

C. Borrower and Bank desire to amend the Loan Documents, all as more
particularly set forth herein.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Borrower and Bank agree as
follows:

1. The foregoing recitations are true and correct and are incorporated herein by
reference. In the event of a conflict between the terms of this Amendment and
those of the Loan Documents, the terms of this Amendment shall control. Except
as modified hereby, the terms of the Loan Documents remain in full force and
effect and are reaffirmed by the Borrower. Terms not otherwise defined herein
shall have the meaning set forth in the Loan Documents.

2. Section 2 of the Loan Agreement is amended to read as follows:

2. LOAN. Lender hereby agrees to make the Loan to Borrower in the principal face
amount of $10,000,000.00. The obligation to repay the Loan is evidenced by that
certain promissory note from Borrower in favor of Lender dated even date
herewith in the original principal amount of $10,000,000.00 (together with any
and all renewals, extensions or rearrangements thereof being hereafter
collectively referred to as the “Note”) having a maturity date, repayment terms
and interest rate as set forth in the Note. The Note shall be comprised of a
revolving line of credit for a period of thirty-six (36) months following the
Effective Date (“Revolving Phase”), followed by a twenty-four (24) month term
loan (“Term Phase”). During the Revolving Phase, the Borrower may borrow, repay
and re-borrow advances under the Note up to $10,000,000.00 outstanding at any
given time provided no default exists under the Note. During the Revolving Phase
and the Term Phase the Borrower shall have the right, provided no default exists
under the Loan, to request Bank to issue standby letters of credit for the
benefit of Borrower up to the aggregate amount of $5,000,000.00 outstanding at
any given time. The following shall be applicable with respect to the letters of
credit: (i) each letter of credit must be in form and substance satisfactory to
Bank; (ii) no letter of credit may have an expiry date beyond the Term Phase;
(iii) each letter of credit shall reduce the availability under the Loan dollar
for dollar; (iv) all letters of credit in the aggregate may not exceed
$5,000,000.00 at any given time; (v) Borrower shall pay to Bank an annual fee of
75 basis points of the face amount of each letter of credit and shall pay the
Bank’s customary issuance and renewal fees associated with letters of credit;
and (vi) any issued letters of credit will not count as amounts outstanding for
purposes of calculating the non-use fee.

3. This Amendment may be executed in a number of identical counterparts which,
taken together, shall constitute collectively one (1) Amendment; but in making
proof of this Amendment, it shall not be necessary to produce or account for
more than one such counterpart executed by the party to be charged. This
Amendment may be executed by email and/or telecopy.

4. Any future waiver, alteration, amendment or modification of any of the
provisions of the Loan Agreement or this Amendment shall not be valid or
enforceable unless in writing and signed by all parties, it being expressly
agreed that neither the Loan Agreement nor this Amendment can be modified
orally, by course of dealing or by implied amendment. Moreover, any delay by
Bank in enforcing its rights after an event of default shall not be a release or
waiver of the event of default.

 

2



--------------------------------------------------------------------------------

5. The terms and conditions set forth in this Amendment are the product of joint
draftsmanship by all parties, each being represented by counsel, and any
ambiguities in this Amendment or any documentation prepared pursuant to or in
connection with this Amendment shall not be construed against any of the parties
because of draftsmanship.

6. Borrower hereby warrants and represents to, and agree with Bank, that this
Amendment (and all modification documents executed in conjunction therewith)
constitutes the valid and binding obligation of Borrower, enforceable against
them in accordance with their respective terms.

7. Borrower acknowledges and agrees that there are no defaults under the Loan
Documents and Borrower releases Bank from any claim under the Loan Documents
through the Effective Date.

8. Except as modified hereby, the Loan Documents shall remain in full force and
effect.

[THIS SPACE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective the day
and year set forth above.

 

BORROWER: WCI COMMUNITIES, INC., a Delaware corporation By:  

/s/ Russell Devendorf

Print Name: Russell Devendorf Title: SVP & CFO WCI COMMUNITIES, LLC a Delaware
limited liability company By:  

/s/ Russell Devendorf

Print Name: Russell Devendorf Title: SVP & CFO BANK: STONEGATE BANK By:  

/s/ Pablo Veintimilla

Print Name: Pablo Veintimilla Title: EVP

 

4



--------------------------------------------------------------------------------

STATE OF FLORIDA   )      )    SS: COUNTY OF BROWARD   )   

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by Russell Devendorf, the CFO of
WCI COMMUNITIES, INC., a Delaware corporation, who is personally known to me or
who has produced                                      as identification.

WITNESS my hand and official seal in the County and State last aforesaid this
12th day of February, 2016.

 

/s/ Jeanette M. Federman

Notary Public

[Stamp of Jeanette M. Federman, Commission #

FF 154542, expires September 5, 2018]

Typed, printed or stamped name of Notary Public

My Commission Expires:

 

STATE OF FLORIDA   )      )    SS: COUNTY OF BROWARD   )   

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by Russell Devendorf, the CFO of
WCI COMMUNITIES, LLC a Delaware limited liability company, who is personally
known to me or who has produced                                      as
identification.

WITNESS my hand and official seal in the County and State last aforesaid this
12th day of February, 2016.

 

/s/ Jeanette M. Federman

Notary Public

[Stamp of Jeanette M. Federman, Commission #

FF 154542, expires September 5, 2018]

Typed, printed or stamped name of Notary Public

My Commission Expires:

 

 

5



--------------------------------------------------------------------------------

STATE OF FLORIDA    )      

)

  

SS:

COUNTY OF COLLIER    )   

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
State aforesaid and in the County aforesaid to take acknowledgments, the
foregoing instrument was acknowledged before me by Pablo Veintimilla, the
Executive VP of STONEGATE BANK, who is personally known to me or who has
produced                                      as identification.

WITNESS my hand and official seal in the County and State last aforesaid this
12th day of February, 2016.

 

/s/ Suzanne Mandy

Notary Public

Suzanne Mandy

Typed, printed or stamped name of Notary Public

My Commission Expires:

[Stamp of Suzanne Mandy, Notary Public,

State of Florida, Commission # FF084164,

expires January 16, 2018]

 

6